Citation Nr: 0010044	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  97-03 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than 
November 3, 1989, for a total disability rating based upon 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Arthur S. Cohen, Attorney-at-
law


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel



INTRODUCTION


The veteran served on active duty from August 1943 to 
February 1946.  

In March 1996, the Board of Veterans' Appeals (Board) granted 
a total disability rating based upon individual 
unemployability (TDIU).  In April 1996, the Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO), implemented the Board decision, assigning an 
effective date for the TDIU of November 3, 1989.  The veteran 
appealed the effective date in October 1996.  In 
November 1997, the Board denied the claim for entitlement to 
an effective date earlier than November 3, 1989, for a TDIU.  
Thereafter, he appealed the denial to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court).  

In August 1998, while the case was pending at the Court, VA 
and the veteran's attorney filed a joint motion (the Motion) 
requesting that the Court vacate the Board's decision which 
denied an effective date earlier than November 3, 1989, for a 
TDIU and remand the case for further development of the 
evidence and readjudication.  In August 1998, the Court 
granted the Motion, vacated the Board's November 1997 
decision which denied the claim for an effective date earlier 
than November 3, 1989, for a TDIU, and remanded the case to 
the Board for further compliance with directives that were 
specified by the Court. 

In February 1999, the Board remanded the instant claim to the 
RO for further development set forth in the Motion.  

This case is now ready for appellate review by the Board.



FINDINGS OF FACT

1.  The veteran filed an application for a total disability 
rating based upon individual unemployability in November 
1989.

2.  By rating decision of January 1990, a total disability 
rating based upon individual unemployability was denied.  

3.  By Board decision of March 1996, a total disability 
rating based upon individual unemployability was granted.  

4.  By rating decision of April 1996, the grant of a total 
disability rating based upon individual unemployability was 
implemented, effective November 3, 1989.  

5.  VA received medical evidence from Dr. Fulchiero on 
March 16, 1984, establishing that the veteran was 
unemployable based on his service-connected disabilities 
alone.  


CONCLUSION OF LAW

An effective date of March 16, 1984, for a total disability 
rating based upon individual unemployability is warranted.  
38 U.S.C.A. § 5110(b)(2) (West 1991); 
38 C.F.R. §§ 3.157(b)(1),(2), 3.400(o)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that a total 
disability rating based upon individual unemployability is 
warranted from December 1981, the date he claims he was too 
disabled to work.  He maintains that at that time, he had 
spinal stenosis of the low back.  

By rating decision of July 1981, it was noted that the 
veteran was service connected for degenerative arthritis of 
the right knee with osteochondritis dissecans and joint mouse 
and pes planus.  Service connection for low back strain was 
granted as secondary to the veteran's service-connected right 
knee arthritis.  The low back strain was rated as 
noncompensable, effective March 1981.  

In December 1981, the veteran was hospitalized by VA and 
underwent a myelogram.  He was hospitalized with leg pains.  
There was a questionable history of lumbar stenosis.  It was 
noted that he probably had chronic degenerative changes in 
the back, hips and knees.  The myelogram showed minimal 
impingement at L4-L5, bilaterally, but no evidence of severe 
stenosis or definite herniated disks.  He was not considered 
a candidate for surgery and was started on a course of 
William's exercises and physical therapy.  

VA outpatient treatment records of 1982 were associated with 
the claims folder.  These records indicated, in pertinent 
part, that in February 1982, the veteran was diagnosed with 
acute and chronic low back strain, fracture of the right knee 
and chronic degenerative changes in the back, hips and knees.  
The examiner indicated that because of the aforementioned, 
but especially because of acute and chronic low back strain, 
the veteran would be unable to return to work indefinitely.  
The examiner also stated that the prognosis for the veteran 
returning to work was poor.  In March 1982, the veteran was 
unable to work for one month because of low back strain.  In 
April 1982, it was determined that he was unable to return to 
work for an indefinite period of time due to his low back, 
right knee and degenerative arthritis of the back, hips and 
knees.  In May 1982, the examiner noted that there were no 
medical records available to him at the time of examination.  
He also related that although the veteran had right knee 
complaints, his main problem was his back condition.  He did 
not feel the veteran was ready for right knee surgery.  He 
indicated that the veteran was unfit for work.  In June 1982, 
a statement was submitted to the Postmaster from VA 
indicating that the veteran had diagnoses of acute and 
chronic low back strain and chronic degenerative changes in 
the back, hips and knees.  The Postmaster also was informed 
that in addition to the veteran's inability to return to work 
for an indefinite period, his prognosis was poor for 
functional recovery to permit work.  In August 1982, another 
statement was submitted by a VA examiner which indicated, in 
pertinent part, that due to the nature of his arthritis and 
degenerative disc disease, the veteran needed to go on 
permanent disability.  The letter was written on a pharmacy 
slip which was addressed "To whom it may concern."  The 
examiner did not indicate the nature of the veteran's 
arthritis nor whether it was service-connected.  

In October 1982, the veteran underwent a CT scan of the 
lumbar spine at Montefiore Hospital.  The CT scan showed 
degeneration and bulging of the L4-5 and L5-S1 discs without 
evidence of herniation, moderate degenerative change of the 
apophyseal joints and no spinal stenosis.  

By rating decision of December 1982, the veteran's low back 
strain was increased from 10 percent to 20 percent, effective 
June 1982.  The combined rating was 40 percent, effective 
June 1982.

The veteran underwent VA examination in February 1984.  He 
complained of severe lower back and right knee pain.  As a 
result of his right knee, he also complained of having pain 
in his foot.  The diagnoses were post-traumatic 
osteoarthritis of the right knee, hypertrophic osteoarthritis 
of the lumbosacral spine, secondary to osteoarthritis of the 
right knee with radiculopathy and pes planus of the right 
foot, also secondary to osteoarthritis of the right knee.  

On March 16, 1984, a letter was received at the RO from 
Gregory J. Fulchiero, M.D.  Dr. Fulchiero stated that the 
veteran was totally disabled for any and all activities 
related to his past occupation as a paper hanger and painter 
and secondarily as a letter carrier requiring prolonged 
standing as well as walking and climbing.  This total 
disability was the result of diagnoses of functional spinal 
stenosis, degenerative disk disease of the lumbosacral spine 
as well as facet arthritis, advanced ligamentous instability 
and secondary degenerative disease of the right knee.  Dr. 
Fulchiero indicated that the veteran's multiple examinations 
suggested no evidence of intervertebral disc spaces between 
L-4, L-5 and S-1.  This he stated, suggested significant 
degenerated disc disease without sciatica.  

An April 1984 VA outpatient treatment statement indicated, in 
pertinent part, that the veteran had chronic leg and back 
problems that had progressed to the point that he was no 
longer able to work.  The examiner indicated that it was 
reasonable that the back pain was related to the veteran's 
chronic gait imbalance secondary to his war-time leg injury 
and that both problems were war-related and left him unable 
to work.  

The veteran underwent VA examination in July 1986.  He 
complained of extreme pain in the lower back and legs 
especially his left leg.  He also complained of instability 
of the right knee and indicated that he was unable to work 
because of the sharp pain in his lower back and legs.  The 
diagnoses were degenerative joint disease of the right knee 
with osteochondritis dissecans and joint loss with 
instability; low back pain secondary to degenerative 
arthritis of the lumbosacral spine and scoliosis; and 
bilateral pes planus.  The veteran's left knee was within 
normal limits.  

In September 1986, the veteran was hospitalized by VA.  He 
was noted to have a long history of back and leg pain.  He 
had slow progression of increasing symptoms over the 
intervening years and on EMG had an L5 radiculopathy on the 
left.  A myelogram showed disc bulging and narrowed lateral 
recess bilaterally at L4-5.  Surgery was recommended to 
relieve his symptoms but he was reluctant to undergo surgery 
at that point and stated that his main desire was to see if 
he could get his percentage of disability increased after 
having a myelogram.  The diagnosis was lumbar stenosis with 
nerve root compression.  

In a January 1987 report from Dr. Fulchiero, treatment for 
what the veteran indicated was problems with his right knee 
and low back disabilities was noted.  Dr. Fulchiero indicated 
that the veteran's right knee disability was the direct 
result of a service-related injury and that the right knee 
disability made him totally disabled for any and all 
activities by virtue of his past work experience and 
education.  He also stated that the veteran's right knee was 
a significant disability justifying 30 to 50 percent total 
disability for the veteran.  He did not discuss the veteran's 
low back disability.  

In a January 1987 letter from the veteran to VA, the veteran 
discussed his service-connected rating for his right knee.  
He indicated in the letter that he would be happy if his knee 
condition had improved.  However, he stated that medical 
evidence showed that his whole condition which at that point 
involved his knee, back, hips and feet continued to 
deteriorate.  

In October 1987, the Board denied an increased evaluation for 
low back strain, evaluated as 20 percent disabling and an 
increased evaluation for degenerative arthritis of the right 
knee, also evaluated as 20 percent disabling.  

The veteran underwent VA examination in April 1988.  He 
complained of severe low back pain with numbness extending 
down his legs.  The diagnoses were osteoarthritis and low 
back strain.  

In October 1989, Dr. Fulchiero submitted a letter to VA 
stating that the combination of right knee problems, low back 
and bilateral shoulder problems made the veteran an 
unemployable individual by reason of past work experience, 
training and education.  

In November 1989, the veteran filed a claim for a total 
disability rating based upon individual unemployability.  He 
indicated that his back, knee and feet prevent him from 
securing substantially gainful employment.  He indicated that 
he last worked in December 1981, was a rural mail carrier, 
had a high school education and had training in painting and 
papering.  He related that he stopped painting and papering 
because his arthritis of the right knee made it difficult for 
him to climb a ladder.  

In November 1997, the Board determined that the appropriate 
date for establishment of a TDIU was November 3, 1989, the 
date of receipt of the veteran's claim for unemployability 
benefits.  

Under applicable criteria, the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if an application is received within one year from 
such date; otherwise, date of receipt of claim.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(o)(2).  

The veteran and his representative maintain that the veteran 
was totally disabled due to spinal stenosis which was 
diagnosed as early as 1981.  The evidence of record shows 
that the veteran is considered unemployable as a result of 
several service-connected disabilities which include low back 
strain with spinal stenosis, traumatic arthritis of the right 
knee and pes planus.  VA and private physicians noted on 
occasions that the veteran was not able to work, and on many 
occasions these medical determinations regarding the 
veteran's inability to work included disabilities for which 
he was not service-connected.  In April 1982, he was found to 
be unable to return to work for an indefinite period of time 
because of arthritis of the back, hips and knees.  He is not 
service connected for a hip disability.  In a March 1984 
statement, Dr. Fulchiero indicated that the veteran was 
totally disabled due to functional spinal stenosis and 
degenerative disc disease, for which he was not service-
connected.  Although Dr. Fulchiero indicated in a January 
1987 statement that the veteran was totally disabled as a 
result of his service-connected right knee, he also indicated 
that his right knee was only 30 to 50 percent disabling.  

Further, Dr. Fulchiero indicated that the veteran was 
unemployable due to his right knee, low back and bilateral 
shoulder disabilities.  The veteran, however, is not service-
connected for a bilateral shoulder disability.  

The veteran appealed the Board's November 1997 denial for an 
effective date earlier than November 3, 1989, for a TDIU.  In 
September 1996, a joint motion for remand was granted by the 
Court.  The remand indicated that the Board failed to discuss 
the VA April 1984 treatment record indicating that the 
veteran was unable to work because of his service-connected 
knee disability and back disability which the doctor believed 
was the result of the knee disorder.  Also, the Court stated 
that the Board failed to discuss whether, based upon the 
medical records submitted during the 1980s, the veteran 
should have been considered for an extra-schedular rating 
under 38 C.F.R. § 4.16(b).  The Court further indicated that 
the Board should consider whether the veteran had a pending 
claim for secondary service connection for osteoarthritis of 
the lumbosacral spine based on the February 1984 VA 
examination report, and whether this would impact the 
effective date of the grant of TDIU.

Pursuant to the Board's February 1999 remand, the veteran 
submitted duplicate evidence already of record and considered 
by the Board; an affidavit from the Assistant Postmaster at 
the time of the veteran's employment in 1981 and 1982, 
indicating that the veteran submitted medical evidence that 
he could no longer return to work due to back and leg 
problems; and a Request for Employment Information In 
Connection With A Claim For Disability Benefits, which was 
incomplete and did not indicate whether the veteran's 
retirement was due to disability.  

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen:  Report of examination or 
hospitalization by Department of Veterans Affairs or 
uniformed services.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
claim.  The provisions of this paragraph apply only when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.   Evidence from a private physician or 
layman.  The date of receipt of such evidence will be 
accepted when the evidence furnished by or in behalf of the 
claimant is within the competence of the physician or lay 
person and shows the reasonable probability of entitlement to 
benefits.  38 C.F.R. § 3.157(b)(1),(2) (1999).  

Throughout the 1980's, the VA outpatient treatment and 
hospital records reflect findings of the veteran's inability 
to work related to service-connected and nonservice-connected 
disabilities.  These records do not reflect that the veteran 
was unemployable due to service-connected disabilities alone, 
prior to 1984.  An April 1984 VA outpatient treatment report 
indicating that the veteran was unable to work because of his 
service-connected right leg condition and his low back 
condition that the examiner stated was caused by the service-
connected leg, has been considered.  If one were to argue 
that the veteran was totally disabled by his service-
connected disabilities at that time, the provisions 38 C.F.R. 
§ 3.157(b) indicate that a claim specifying entitlement to 
TDIU must have been received within one year from the date of 
the April 1984 examination, in order to warrant an effective 
date at that time.  Such a claim was not submitted.  In fact, 
the veteran did not himself claim that he was unable to work 
due to service-connected disabilities until November 1989, 
when he filed a formal claim for a TDIU.  Thus, VA 
examination and treatment records dated prior to November 3, 
1989, do not provide a basis for an earlier effective date 
for the grant of a TDIU.

Additionally, the evidence submitted pursuant to the Board's 
February 1999 remand does not assist in establishing an 
earlier effective date for TDIU.  All of the evidence 
submitted in connection with the Board's remand was either 
new evidence or evidence that was previously of record and 
previously considered.  The evidence that was new (statement 
from the Assistant Postmaster) would not have been evidence 
that would have been of record at the time the veteran 
claimed he was unemployable.  Further, what would have been 
necessary to assist in an earlier effective date would have 
been the medical evidence submitted to the Postmaster 
associated with the veteran's claims folder at that time 
indicating the veterans inability to work, not the Assistant 
Postmaster's statement or that medical evidence submitted in 
1999.  

However, Dr. Fulchiero's medical statement of March 1984 also 
indicated that the veteran was unable to work due to his 
service-connected disabilities alone.  The medical evidence 
that pointed to a total disability was the result of 
diagnoses of functional spinal stenosis, degenerative disk 
disease of the lumbosacral spine as well as facet arthritis, 
advanced ligamentous instability and secondary degenerative 
disease of the right knee.  Although the veteran did not have 
a specific diagnosis of spinal stenosis at that time, he had 
been evaluated to rule out spinal stenosis.  Also, all of the 
veteran's back disabilities relate to his low back and cannot 
be disassociated.  The provisions of 38 C.F.R. § 3.157(b)(2) 
state that the date of receipt of such evidence (evidence of 
unemployability) will be accepted when the evidence furnished 
by or in behalf of the claimant is within the competence of 
the physician or lay person and shows the reasonable 
probability of entitlement to benefits.  Dr. Fulchiero 
treated the veteran, he believed the veteran had spinal 
stenosis and disc disease, which were eventually diagnosed by 
VA, and these diagnoses were within his range of competence 
as he is an orthopedist and is competent to make diagnoses 
such as these.  It was his medical opinion in March 1984 that 
the veteran was unemployable as a result of his service-
connected disabilities.  At that time, his service-connected 
disabilities were his right knee disability, low back strain 
and pes planus.  His right knee and low back disabilities 
were ultimately determined to prevent him from working.  
There was a reasonable probability in March 1984 that the 
veteran was unemployable by reason of his service-connected 
disabilities and Dr. Fulchiero's medical expertise 
substantiated unemployability at that time.  Although the 
veteran maintains that he deserves an effective date of 
December 1981, all medical evidence prior to March 16, 1984, 
indicates that the veteran is unemployable based on 
disability of his back, hips and knees.  The veteran's left 
knee and hips are not service connected.  The evidence did 
not demonstrate unemployability due solely to service-
connected disabilities.  Based upon the foregoing, the 
appropriate date for establishment of a total disability 
rating based upon individual unemployability was 
March 16, 1984, the date of receipt of Dr. Fulchiero's 
medical evidence indicating that the veteran was unemployable 
due to his service-connected disabilities alone. 

The Court also ordered the Board to discuss whether the 
veteran should have been considered for an extra-schedular 
rating under 38 C.F.R. §4.16(b), based upon the medical 
records submitted during the 1980s.  In this regard, the 
Board notes that medical evidence dated prior to Dr. 
Fulchiero's March 1984 report consists of VA examination and 
treatment records which, as noted earlier, were not 
accompanied by a claim for a TDIU.  Accordingly, there was no 
pending claim for the RO to refer for extra-schedular 
consideration.  

The Motion directed the Board to consider whether there was a 
pending claim for secondary service connection for 
osteoarthritis of the lumbosacral spine based on a February 
1984 VA examination report and whether this would impact the 
effective date of the grant of TDIU.  The Board does not find 
a pending claim for secondary service connection for 
osteoarthritis of the lumbosacral spine due to the finding of 
same at the February 1984 VA examination.  At the time of the 
February 1984 examination, the veteran was already service-
connected for low back strain secondary to degenerative 
arthritis of the right knee.  Under Diagnostic Code 5295, 
lumbosacral strain lists osteoarthritic changes at the 40 
percent level as a manifestation thereof.  Thus, any 
osteoarthritic changes demonstrated at the February 1984 VA 
examination were already recognized as a manifestation of the 
service-connected low back disability and were not a separate 
disability for which service connection would be granted.


ORDER

An effective date of March 16, 1984, for TDIU is granted, 
subject to the laws and regulations pertaining to the payment 
of monetary benefits. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

